              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
   IN RE:                                  )
                                           )
   INTEGRATED HEALING TECHNOLOGIES,        )
   LLC,                                    )    Case No: 3:18-bk-04526
                                           )    Chapter 7
                                           )    Judge Mashburn
          Debtor.                          )

   THE DEADLINE FOR FILING A TIMELY RESPONSE IS: December 26, 2018
   IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: January 15,
   2019, 9:00 a.m. Courtroom 1, U.S. Bankruptcy Court, Customs House, 701
   Broadway, Nashville, TN

      NOTICE OF MOTION TO ASSUME EXECUTORY CONTRACTS WITH
     NOVABAY PHARMACEUTICALS, INC. PURSUANT TO 11 U.S.C. §365(d)(1)

           John C. McLemore, Trustee, has asked the Court for the following:
           Permission of the Court to assume certain executory contracts between the Debtor
   and NovaBay Pharmaceuticals, Inc.
           YOUR RIGHTS MAY BE AFFECTED. If you do not want the Court to grant
   the attached motion, or if you want the Court to consider your views on the motion, then
   on or before December 26, 2018, you or your attorney must:
   1.      File with the Court your response or objection explaining your position.
   PLEASE NOTE: THE BANKRUPTCY COURT FOR THE MIDDLE DISTRICT
   OF TENNESSEE REQUIRES ELECTRONIC FILING. ANY RESPONSE OR
   OBJECTION          YOU       WISH      TO      FILE     MUST       BE     SUBMITTED
   ELECTRONICALLY.              TO FILE ELECTRONICALLY, YOU OR YOUR
   ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE
   INSTRUCTIONS AT: https://ecf.tnmb.uscourts.gov.
   If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
   736-5584. You may also visit the Bankruptcy Court in person at: U.S. Bankruptcy
   Court, 701 Broadway, 1st Floor, Nashville, Tennessee (Monday – Friday, 8:00 a.m. –
   4:00 p.m.).
   2.      Your response must state that the deadline for filing responses is December
   26, 2018, the date of the scheduled hearing is January 15, 2019, and the motion to
   which you are responding is the Motion to Assume Executory Contracts with
   NovaBay Pharmaceuticals, Inc. Pursuant to 11 U.S.C. § 365(d)(1).
   3.      You must serve your response or objection by electronic service through the
   Electronic Filing system described above. You must also mail a copy of your response or
   objection to:




Case 3:18-bk-04526     Doc 83    Filed 12/04/18 Entered 12/04/18 22:36:47          Desc Main
                                Document      Page 1 of 10
   John C. McLemore          United States Trustee                   Phillip G. Young, Jr.
   2000 Richard Jones Rd.    701 Broadway, Customs House Suite 318   Thompson Burton PLLC
   Suite 250                 Nashville, TN 37203                     One Franklin Park
   Nashville, TN 37215                                               6100 Tower Circle, Suite 200
                                                                     Franklin, TN 37067
          If a timely response is filed before the deadline stated above, the hearing will be
   held at the time and place indicated above. THERE WILL BE NO FURTHER
   NOTICE OF THE HEARING DATE. You may check whether a timely response has
   been filed by calling the Clerk’s office at (615) 736-5584 or viewing the case on the
   Court’s website at www.tnmb.uscourts.gov .
          If you or your attorney do not take these steps, the Court may decide that you do
   not oppose the relief sought in the motion and may enter an order granting that relief.
          Dated this 4th day of December, 2018.
                                                       Respectfully submitted,

                                                            /s/ Phillip G. Young, Jr.
                                                            Phillip G. Young, Jr.
                                                            Thompson Burton PLLC
                                                            One Franklin Park
                                                            6100 Tower Circle, Suite 200
                                                            Franklin, TN 37067
                                                            (615) 465-6008 (phone)
                                                            phillip@thompsonburton.com

                                                            Counsel to Trustee




                                                                                                   2
Case 3:18-bk-04526          Doc 83    Filed 12/04/18 Entered 12/04/18 22:36:47                Desc Main
                                     Document      Page 2 of 10
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

   IN RE:                                                  )
                                                           )
   INTEGRATED HEALING TECHNOLOGIES,                        )
   LLC,                                                    )      Case No: 3:18-bk-04526
                                                           )      Chapter 7
                                                           )      Judge Mashburn
                 Debtor.                                   )

       MOTION TO ASSUME EXECUTORY CONTRACTS WITH NOVABAY
         PHARMACEUTICALS, INC. PURSUANT TO 11 U.S.C. §365(d)(1)

            John C. McLemore, Chapter 7 Trustee herein (the “Trustee”) files this Motion to

   Assume Executory Contracts with NovaBay Pharmaceuticals, Inc. Pursuant to 11 U.S.C.

   §365(d)(1) (the “Motion”) seeking to assume certain agreements between the Debtor and

   NovaBay Pharmaceuticals, Inc., and in support thereof shows this Court as follows:

                                          BACKGROUND

            1.       On July 9, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

   for relief, thereby commencing this case under Chapter 7, Title 11, United States Code

   (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Middle District

   of Tennessee (the “Court”).

            2.       The Trustee was duly appointed as Trustee in this Chapter 7 bankruptcy

   case, has been duly qualified, and is now serving in said capacity.

            3.       This Court has jurisdiction over the subject matter of this Motion pursuant

   to 28 U.S.C. §§ 157 and 1334. The Court has the requisite authority to grant the relief

   requested herein pursuant to 11 U.S.C. § 365(d)(1).

            4.       The Debtor’s primary business was the production of a product known as

   PhaseOne, a fast-acting skin and wound cleanser that penetrates and disrupts biofilm,



                                                                                              3
Case 3:18-bk-04526         Doc 83    Filed 12/04/18 Entered 12/04/18 22:36:47            Desc Main
                                    Document      Page 3 of 10
   killing bacteria and fungi as well as neutralizing resulting toxins. The Debtor’s inventory

   includes a large supply of PhaseOne product, and there is significant demand for

   PhaseOne from physicians, other medical professionals, and potential bulk purchasers.

             5.   The Debtor is a party to a Private Label Agreement with NovaBay

   Pharmaceuticals, Inc. dated October 24, 2012 (the “Private Label Agreement),

   Amendments to the Private Label Agreement dated July 20, 2013 and October 2015 (the

   “Amendments”), and an Exclusive License Agreement with NovaBay Pharmaceuticals,

   Inc. dated November 15, 2017 (the “License Agreement”) which appears to have value to

   at least one potential purchaser of the Debtor’s assets. The Private Label Agreement,

   Amendments and License Agreement shall be referred to, collectively, as the “NovaBay

   Agreements.”

             6.   The Trustee is in the process of marketing the Debtor’s assets for sale and

   has received an offer from at least one party that is conditioned upon the assumption of

   the NovaBay Agreements. Therefore, the NovaBay Agreements are valuable to this

   estate.

             7.   The Debtor is not in default under any the terms of any of the NovaBay

   Agreements, the NovaBay Agreements have not expired, and there is no arrearage under

   any of the NovaBay Agreements that must be cured.

                                   RELIEF REQUESTED

             8.   By this Motion, the Debtor requests entry of an order, pursuant to

   Bankruptcy Code §365 and Bankruptcy Rules 6004, 6006 and 9014 authorizing the

   assumption of the NovaBay Agreements by the Debtor.




                                                                                           4
Case 3:18-bk-04526      Doc 83    Filed 12/04/18 Entered 12/04/18 22:36:47            Desc Main
                                 Document      Page 4 of 10
                                            ARGUMENT

           9.      Section 365 of the Bankruptcy Code provides that a debtor or trustee,

   “subject to the court’s approval, may assume or reject an executory contract or unexpired

   lease.” 11 U.S.C. § 365(a).

           10.     The Trustee, in the exercise of his sound business judgment, has

   determined that the assumption of the NovaBay Agreements is in the best interests of this

   bankruptcy estate, its creditors and all parties in interest.

           11.     Section 365(b) of the Bankruptcy Code provides that the Trustee may

   assume the NovaBay Agreements so long as all defaults (other than nonmonetary defaults

   incapable of being cured) are cured and the monetary damages suffered by the other party

   as a result of the defaults are paid. See 11 U.S.C. § 365(b)(1)(A) & (B). In this case, the

   Debtor has not defaulted under the terms of the NovaBay Agreements so no cure is

   necessary.

           12.     The Trustee is further required to provide adequate assurance of future

   performance as a condition precedent to the assumption. 11 U.S.C. § 365(b)(1)(C). The

   NovaBay Agreements consist of a non-exclusive license to sell PhaseOne, and a private

   labeling agreement allowing the Debtor (and now the Trustee) certain exclusive rights to

   sell the product under the name PhaseOne. None of the NovaBay Agreements require the

   Trustee to sell a certain number of inventory items or to compensate NovaBay if no

   product is sold. As such, there is little chance that the Trustee would breach the NovaBay

   Agreements in the future.

           13.     The Trustee’s assumption of the NovaBay Agreements is in the best

   interest of this estate, its creditors, and all parties in interest. It represents a valid exercise




                                                                                                  5
Case 3:18-bk-04526       Doc 83      Filed 12/04/18 Entered 12/04/18 22:36:47                Desc Main
                                    Document      Page 5 of 10
   of the Trustee’s business judgment, and future performance under the NovaBay

   Agreements is virtually assured. As such, this Motion should be approved in all respects.

          WHEREFORE, the Trustee respectfully requests entry of an order (i) granting the

   relief requested herein, and (ii) granting the Trustee such other and further relief as the

   Court deems just and proper.

   Dated: December 4, 2018



                                                        Respectfully Submitted,

                                                        /s/ Phillip G. Young, Jr.
                                                        Phillip G. Young, Jr.
                                                        Thompson Burton PLLC
                                                        One Franklin Park
                                                        6100 Tower Circle, Suite 200
                                                        Franklin, TN 37067
                                                        Tel: 615-465-6008
                                                        phillip@thompsonburton.com

                                                        Counsel to Trustee




                                                                                           6
Case 3:18-bk-04526      Doc 83     Filed 12/04/18 Entered 12/04/18 22:36:47           Desc Main
                                  Document      Page 6 of 10
                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE

   IN RE:                                                 )
                                                          )
   INTEGRATED HEALING TECHNOLOGIES,                       )
   LLC,                                                   )       Case No: 3:18-bk-04526
                                                          )       Chapter 7
                                                          )       Judge Mashburn
            Debtor.                                       )

               ORDER GRANTING MOTION TO ASSUME
                  EXECUTORY CONTRACTS WITH
    NOVABAY PHARMACEUTICALS, INC. PURSUANT TO 11 U.S.C. §365(D)(1)

          Upon consideration of the notice and motion of John C. McLemore, Trustee (the
   “Trustee”), to assume certain executor contracts with NovaBay Pharmaceuticals, Inc. in
   the above-styled matter;

           And it appearing to the Court that relief sought by the Trustee is necessary and in the
   best interest of the estate and its creditors; It is hereby;

          ORDERED that the Motion is GRANTED in all respects and the Trustee is deemed
   to have assumed (i) a Private Label Agreement between the Debtor and NovaBay
   Pharmaceuticals, Inc. dated October 24, 2012 (the “Private Label Agreement), (ii)
   Amendments to the Private Label Agreement dated July 20, 2013 and October 2015 (the
   “Amendments”), and an Exclusive License Agreement between the Debtor and NovaBay
   Pharmaceuticals, Inc. dated November 15, 2017 (the “License Agreement”) (the Private
   Label Agreement, Amendments, and License Agreement, collectively, the “NovaBay
   Agreements”); and

           IT IS FURTHER ORDERED that, since the Debtor was not in default under any
   of the NovaBay agreements, no cure payment is required of the Trustee.




                                                                                               7
Case 3:18-bk-04526       Doc 83     Filed 12/04/18 Entered 12/04/18 22:36:47              Desc Main
                                   Document      Page 7 of 10
      This Order was signed and entered electronically as indicated at the top of the first page




   APPROVED FOR ENTRY:

   /s/ Phillip G. Young, Jr.
   Phillip G. Young, Jr.
   Thompson Burton PLLC
   One Franklin Park
   6100 Tower Circle, Suite 200
   Franklin, TN 37067
   Tel: 615-465-6008
   phillip@thompsonburton.com

   Counsel to Trustee




                                                                                                8
Case 3:18-bk-04526      Doc 83      Filed 12/04/18 Entered 12/04/18 22:36:47               Desc Main
                                   Document      Page 8 of 10
                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of the preceding Motion to Assume Executory
   Contracts with NovaBay Pharmaceuticals, Inc. Pursuant to 11 U.S.C. §365(d)(1) has been
   served this 4th day of December, 2018 via the Court’s ECF system and upon the
   following parties by email and/or U.S. First Class mail:

   Megan Seliber – United States Trustee’s Office
   By Email – Megan.Seliber@usdoj.gov

   Justin Hall – General Counsel for NovaBay Pharmaceutical, Inc.
   By Email – jhall@novabay.com

   Gary Ferguson
   9233 Old Smyrna Road
   Brentwood, TN 37027

   FirstBank
   211 Commerce Street, Suite 300
   Nashville, TN 37201

   Five Star Venture Funding
   2002 Tyne Blvd.
   Nashville, TN 37215

   Fred Goad
   917 Stuart Lane
   Brentwood, TN 37027

   Graymar Investors
   411 Great Circle Rd.
   Nashville, TN 37228

   Robert Lipman
   411 Great Circle Rd.
   Nashville, TN 37228

   Keith Mullins
   301 Plus Park Blvd., Ste. 500
   Nashville, TN 37217

   Linda Rebrovick
   5202 Close Cir.
   Nashville, TN 37205




                                                                                      9
Case 3:18-bk-04526     Doc 83       Filed 12/04/18 Entered 12/04/18 22:36:47     Desc Main
                                   Document      Page 9 of 10
   Albert Rodewald
   4814 Byrd Lane
   College Grove, TN 37046

   Timothy J. Patton Trust
   2100 Londonderry
   Ann Arbor, MI 48104


                                                  /s/ Phillip G. Young, Jr.
                                                  Phillip G. Young, Jr.
                                                  Thompson Burton PLLC
                                                  One Franklin Park
                                                  6100 Tower Circle, Suite 200
                                                  Franklin, TN 37067
                                                  Tel: 615-465-6008
                                                  phillip@thompsonburton.com

                                                  Counsel to Trustee




                                                                                10
Case 3:18-bk-04526     Doc 83    Filed 12/04/18 Entered 12/04/18 22:36:47    Desc Main
                                Document     Page 10 of 10
